Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/557,518, which was filed 08/30/19. Claims 1-20 are pending in the application and have been considered.

Drawings
In Fig. 2, step 206, should “REMOVE ENLISH” be “REMOVE ENGLISH”?

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Efficient Storage and Retrieval of Localized Software Resource Data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (2004/0088155) in view of Li (2015/0326247).

Consider claim 1, Kerr discloses a data processing system comprising: a processor (processor, [0046]); and a memory in communication with the processor (memory holding instructions, [0046]), the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of: receiving a software resource, the software resource being in a first language (the non-localized content, [0011]); receiving a localized software resource for compression, the localized software resource being in a second language (the localized content, [0011]), the software resource in the first language being a counterpart of the localized software resource (the user specifies the locale to combine with the application, [0021], specified localization requirements, [0015]); creating a global dictionary for the localized software resource based at least in part on one or more first language words in the software resource (localization areas in the application template are filled with locale specific information referenced in one or more localization objects, based on localization table 400, Fig 4, i.e. a “global dictionary”, [0024]); and compressing the localized software resource based on the global dictionary (compressing and caching the localization objects, [0011], based on localization table 400, Fig 4, [0024]). 
Kerr does not specifically mention a first local dictionary based at least in part on data from a global dictionary, and compressing a resource based on the local dictionary.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr by creating a local dictionary for the localized software resource based at least in part on one or more first language words in the software resource and on data from a global dictionary; and compressing the localized software resource based on the local dictionary in order to overcome the difficulties associated with single-layer dictionary use in data compression, as suggested by Li ([0004-0005]).

Consider claim 10, Kerr discloses a method for compressing a localized software resource, comprising: receiving a software resource, the software resource being in a first language (the non-localized content, [0011]); receiving a localized software resource for compression, the localized software resource being in a second language (the localized content, [0011]), the software resource in the first language being a counterpart of the localized software resource (the user specifies the locale to combine with the application, [0021], specified localization requirements, [0015]); creating a global dictionary for the localized software resource based at least in part on one or more first language words in the software resource (localization areas in the application template are filled with locale specific information referenced in one or more localization objects, based on localization table 400, Fig 4, i.e. a “global dictionary”, [0024]); and compressing the localized software resource based on the global dictionary (compressing and caching the localization objects, [0011], based on localization table 400, Fig 4, [0024]). 
Kerr does not specifically mention a first local dictionary based at least in part on data from a global dictionary, and compressing a resource based on the local dictionary.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr by creating a local dictionary for the localized software resource based at least in part on one or more first language words in the software resource and on data from a global dictionary; and compressing the localized software resource based on the local dictionary for reasons similar to those for claim 1.

Consider claim 16, Kerr discloses a non-transitory computer readable medium (e.g. EEPROM, [0046]) on which are stored instructions that, when executed, cause a programmable device to: receive a software resource, the software resource being in a first language (the non-localized content, [0011]); receive a localized software resource for compression, the localized software resource being in a second language (the localized content, [0011]), the software resource in the first language being a counterpart of the localized software resource (the user specifies the locale to combine with the application, [0021], specified localization requirements, [0015]); create a global dictionary for the localized software resource based at least in part on one or more first language words in the software resource (localization areas in the application template are filled with locale specific information referenced in one or more localization objects, based on localization table 400, Fig 4, i.e. a “global dictionary”, [0024]); and compress the localized software resource based on the global dictionary (compressing and caching the localization objects, [0011], based on localization table 400, Fig 4, [0024]). 
Kerr does not specifically mention a first local dictionary based at least in part on data from a global dictionary, and compressing a resource based on the local dictionary.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr by creating a local dictionary for the localized software resource based at least in part on one or more first language words in the software resource and on data from a global dictionary; and compressing the localized software resource based on the local dictionary for reasons similar to those for claim 1.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (2004/0088155) in view of Li (2015/0326247), in further view of Liger et al. (2008/0019281).

Consider claim 6, Kerr and Li do not, but Liger discloses removing duplicate content (redundant data is removed, [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr and Li by removing duplicate content in order to improve efficiency, as suggested by Liger ([0003]).

Consider claim 7, Kerr and Li do not, but Liger discloses removing first language replicas in the localized software resource (removing redundant elements from the consolidated associated data set, which includes source data from a language and target data from a second language [0026], Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr and Li by removing first language replicas in the localized software resource for reasons similar to those for claim 6.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (2004/0088155) in view of Li (2015/0326247), in further view of Gifford et al. (2009/0112577).

Consider claim 8, Kerr and Li do not, but Gifford discloses creating a file dictionary (dictionary file, [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr and Li by creating a file dictionary in order to reduce expense of localization, as suggested by Gifford ([0006]).

Consider claim 15, Kerr and Li do not, but Gifford discloses creating a file dictionary (dictionary file, [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr and Li by creating a file dictionary for reasons similar to those for claim 8.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (2004/0088155) in view of Li (2015/0326247), in further view of Gifford et al. (2009/0112577), in further view of Liger et al. (2008/0019281).

Consider claim 9, Kerr discloses compressing the localized software resource (compressing and caching the localization objects, [0011]). 
Kerr, Li, and Gifford do not specifically mention performing deduplication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerr, Li, and Gifford by performing deduplication as taught by Liger after compressing the localized software resource as taught by Kerr, in order to improve efficiency, as suggested by Liger ([0003]).
Allowable Subject Matter
Claims 2-5, 11-14, and 17-20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040243615 A1 Kung discloses text localization by retrieving a format string using a string identifier supplied by an application, defining a format of a text string, generating the text string using the retrieved format string, and communicating the generated text string to one or more destinations
US 9928237 B2 Levi discloses automated contextual-based software localization by automatically detect at least one screen state related to source code for a software product and generating a reduced properties file, for a first language
US 7318020 B1 Kim discloses external localization by loading a base product having one or more calls to an operating system to load language specific data. A language specific localized product is generated, during loading of the base product, by converting the base product to a localized product using and at least one language map containing language specific data. The localized product is then executed in place of the base product
US 20160203154 A1 Burukhin discloses compressing, encoding, and otherwise reducing the size of resource files by using similarity compression to reduce the size of a resource file. 
US 20050251562 A1 Hauduc discloses providing an application and supplemental script content to a client in the client's preferred language
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                      05/04/21